Citation Nr: 1103979	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  05-17 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the right lower extremity (RLE), claimed as 
secondary to service-connected disability.

2.  Entitlement to service connection for PVD of the left lower 
extremity (LLE), claimed as secondary to service-connected 
disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of December 2004 and March 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland.

The Veteran testified at a hearing before an RO Decision Review 
Officer (DRO) in September 2008, and he testified at a hearing at 
the RO before the undersigned Veterans Law Judge in October 2010.  
Transcripts of both hearings are associated with the claims 
files.


REMAND

The Board finds that further development is required before the 
claims on appeal are adjudicated.

The Veteran asserts his claimed PVD of the left and right lower 
extremities is secondary to his service-connected diabetes 
mellitus and/or his service-connected coronary artery disease.  
During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006, but the amendments to this section 
are not liberalizing.  Therefore, the RO or AMC should apply the 
former version of the regulation.

In regard to the claims for service connection for PVD, the file 
contains letters from private physician Dr. Anil Patel and VA 
physician Dr. Gregory Murray, both of which letters assert it is 
at least as likely as not the Veteran's PVD is secondary to his 
service-connected diabetes mellitus; however, neither physician 
provided a rationale for his opinion.  Conversely, VA examiners 
in November 2004 (a physician's assistant) and in April 2007 (a 
nurse practitioner) stated such nexus is not likely; both VA 
examiners provided rationale for their respective opinions, but 
neither VA examiner is competent to challenge the medical 
conclusions of Drs. Patel and Murray.

Because the file contains conflicting medical opinions regarding 
the central issue under appellate consideration, and because none 
of those conflicting opinions is sufficient to support a decision 
by the Board, the Board finds the Veteran should be afforded a VA 
examination by a qualified physician-examiner at this point.

Where a decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the two claims are inextricably intertwined.  
Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  In this case, the Veteran bases his claim for a 
TDIU on an assertion he is not employable due to PVD.  The issue 
of entitlement to a TDIU is therefore remanded along with the 
issues of service connection for PVD of the RLE and LLE.

While the case is on remand the originating agency should ask the 
Veteran to provide authorization for VA to obtain relevant 
treatment records from Dr. Patel, and should also advise the 
Veteran he may obtain such records himself and submit them to VA.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain 
relevant treatment records from Dr. Anil 
Patel.  The Veteran should be asked to 
provide appropriate authorization for VA 
to obtain such records, and should also 
be advised he may obtain such records 
himself and submit them to VA.  

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
etiology of the Veteran's PVD of the left 
and right lower extremities.

The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., at least 50 percent probable) that 
the Veteran's PVD of the left and right 
lower extremities was caused or 
permanently worsened by the service-
connected diabetes mellitus and/or the 
service-connected coronary artery 
disease.

The rationale for each opinion expressed 
must be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
 
4.  Then, the RO or the AMC should 
readjudicate the issues of entitlement to 
service connection for PVD of the left 
and right lower extremities and 
entitlement to a TDIU.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO or the AMC 
should furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


